       Case 2:20-cv-00748-RFB-VCF Document 41 Filed 07/14/20 Page 1 of 4



 1   Gregg A. Hubley, Esq. (Nev. Bar No. 7386)
     Christopher A.J. Swift, Esq. (Nev. Bar No. 11291)
 2   ARIAS SANGUINETTI WANG & TORRIJOS, LLP
     7201 W. Lake Mead Blvd., Suite 570
 3   Las Vegas, Nevada 89128
     Telephone: (702) 789-7529
 4   Facsimile: (702) 909 7865
     Email: gregg@aswtlawyers.com
 5   Email: christopher@aswtlawyers.com
 6   Mike Arias, Esq. (Cal. Bar No. 115385)*
     Alfredo Torrijos, Esq. (Cal. Bar No. 222458)*
 7
     ARIAS SANGUINETTI WANG & TORRIJOS, LLP
 8   6701 Center Drive West, 14th Floor
     Los Angeles, California 90045
 9   Telephone: (310) 844-9696
     Email: mike@aswtlawyers.com
10   Email: alfredo@aswtlawyers.com

11   Alan Brayton, Esq. (Cal Bar No. 73685)*
     Gilbert Purcell, Esq. (Cal Bar No. 113603)*
12   James Nevin, Esq. (Cal. Bar No. 220816)*
     Andrew Chew, Esq. (Cal. Bar No. 225679)*
13   BRAYTON PURCELL, LLP
     222 Rush Landing Road
14   Novato, California 94945
     Telephone: (800) 598-0314
15   Email: abrayton@braytonlaw.com
     Email: gpurcell@braytonlaw.com
16   Email: jnevin@braytonlaw.com
     Email: achew@braytonlaw.com
17
     Attorneys for Plaintiffs and the Proposed Class
18   * pro hac vice pending
19                               UNITED STATES DISTRICT COURT
20                                    DISTRICT OF NEVADA

21   EGG WORKS HOLDING COMPANY, LLC, a                       Case No: 2:20-cv-00748-RFB-VCF
     Nevada limited liability company; E & I,
22   CATERING, LLC, a Nevada limited liability
     company; EW LIVE, LLC dba EGG WORKS, a                  STIPULATION [AND PROPOSED
23   Nevada limited liability company; EGG AND I,            ORDER] TO EXTEND TIME TO
     LLC a Nevada limited liability company; EGG             RESPOND TO DEFENDANT ACUITY’S
24   WORKS, LLC, a Nevada limited-liability                  MOTION TO DISMISS [ECF NO. 34]
     company; EGG WORKS 2, LLC, a Nevada
25   limited-liability company; EGG WORKS 3,                 [First Request]
     LLC, a Nevada limited-liability company; EGG
26   WORKS 4, LLC, a Nevada limited-liability
     company; EGG WORKS 5, LLC, a Nevada
27   limited-liability company; EGG WORKS 6,
     LLC, a Nevada limited-liability company; and
28   EW COMMISSARY, LLC, a Nevada limited-

                                                       -1-
     292453
       Case 2:20-cv-00748-RFB-VCF Document 41 Filed 07/14/20 Page 2 of 4



 1   liability company,

 2            Plaintiffs,

 3
     vs.
 4
     ACUITY, A Mutual Insurance Company, a
 5   Wisconsin corporation,

 6            Defendants.

 7

 8         STIPULATION [AND PROPOSED ORDER] TO EXTEND TIME TO RESPOND TO
 9                    DEFENDANT ACUITY’S MOTION TO DISMISS [ECF NO. 34]
10            Plaintiffs Egg Works Holding Company, LLC, et al., by and through their attorneys of
11   record, the law firm of Arias Sanguinetti Wang & Torrijos, LLP and the law firm of Brayton
12   Purcell, LLP, and Defendant Acuity, by and through their attorneys of record Resnick & Louis,
13   P.C. and Zelle LLP, hereby stipulate to extend time for Plaintiffs to respond to Defendant’s Motion
14   to Dismiss [ECF No. 34] filed with this Court on June 25, 2020. The Parties respectfully request
15   that this Court extend the time for Plaintiffs’ Response to July 23, 2020. The Parties also stipulate
16   that the Court extend Defendant’s time to file its Reply for one additional week, to August 6, 2020.
17            This is Plaintiffs’ first request for an extension. Due to the COVID-19 pandemic and office
18   closures, Plaintiffs’ counsel is unable to meet the current deadline of July 9, 2020 and requests a
19   two-week extension on the Response to the Motion to Dismiss.
20   IT IS SO STIPULATED.
21   Dated: July 9, 2020
22   ARIAS SANGUINETTI WANG &                          RESNICK & LOUIS, P.C.
     TORRIJOS, LLP
23
     /s/ Christopher A.J. Swift_______                 /s/ Qianwei Fu
24   Gregg A. Hubley, Esq.                              Prescott Jones
     Nev. Bar No. 7386                                  RESNICK & LOUIS, P.C.
25   Christopher A.J. Swift, Esq.                       8925 W. Russell Road, Suite 220
     Nev. Bar No. 11291                                 Las Vegas, NV 89148
26   7201 W. Lake Mead Blvd., Suite 570                 Telephone: (702) 997-3800
     Las Vegas, Nevada 89128                            Email: pjones@rlattorneys.com
27   Telephone: (702) 789-7529
     Facsimile: (702) 909 7865                          Mitchell J. Resnick
28                                                      Roger Strassburg

                                                      -2-
     292453
       Case 2:20-cv-00748-RFB-VCF Document 41 Filed 07/14/20 Page 3 of 4



 1   Mike Arias, Esq.                                 Elizabeth E. Martini (admitted pro hac vice)
     Cal. Bar No. 115385                              RESNICK & LOUIS, P.C.
 2   Alfredo Torrijos, Esq.                           8111 E. Indian Bend Road
     Cal. Bar No. 222458                              Scottsdale, AZ 85250
 3   6701 Center Drive West, 14th Floor               Telephone: (602) 456-6776
     Los Angeles, California 90045                    Email: mresnick@rlattorneys.com
 4   Telephone: (310) 844-9696                        Email: rstrassburg@rlattorneys.com
                                                      Email: emartini@rlattorneys.com
 5   BRAYTON PURCELL, LLP
     Alan Brayton, Esq.                               Steven J. Badger (admitted pro hac vice)
 6   Cal Bar No. 73685                                ZELLE LLP
     Gilbert Purcell, Esq.                            901 Main Street, Suite 4000
 7   Cal Bar No. 113603                               Dallas, TX 75202
     James Nevin, Esq.                                Telephone: (214) 742-3000
 8   Cal. Bar No. 220816                              Email: sbadger@zelle.com
     Andrew Chew, Esq.
 9   Cal. Bar No. 225679                              James R. Martin (admitted pro hac vice)
     222 Rush Landing Road                            ZELLE LLP
10   Novato, California 94945                         1775 Pennsylvania Avenue NW
     Telephone: (800) 598-0314                        Washington, DC 200006
11                                                    Telephone: (202) 899-4101
     Counsel for Plaintiffs and the Proposed Class    Email: jmartin@zelle.com
12
                                                      Lindsey A. Davis (admitted pro hac vice)
13                                                    ZELLE LLP
                                                      500 Washington Avenue So., Suite 4000
14                                                    Minneapolis, MN 55415
                                                      Telephone: (612) 336-9100
15                                                    Email: ldavis@zelle.com

16                                                    Qianwei Fu (admitted pro hac vice)
                                                      ZELLE LLP
17                                                    44 Montgomery Street, Suite 3400
                                                      San Francisco, CA 94104
18                                                    Telephone: (415) 633-1906
                                                      Email: qfu@zelle.com
19
                                                      Counsel for Defendant ACUITY, A Mutual
20                                                    Insurance Company
21
                                                 ORDER
22

23   IT IS SO ORDERED:
24                                                    ________________________________
     DATED: ____________________
             July 13, 2020.                           RICHARD F. BOULWARE, II
25                                                         ___________________________________
                                                      UNITED   STATES
                                                           UNITED       DISTRICT
                                                                   STATES  DISTRICTJUDGE
                                                                                    JUDGE
26                                                    DATED this
27

28

                                                     -3-
     292453
      Case 2:20-cv-00748-RFB-VCF Document 41 Filed 07/14/20 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE
 2            I hereby certify that on July 9, 2020, I served a true and correct copy of STIPULATION
 3   [AND PROPOSED ORDER] TO EXTEND TIME TO RESPOND TO DEFENDANT
 4   ACUITY’S MOTION TO DISMISS [ECF NO. 34] upon all counsel of record by using the
 5   United States District Court, District of Nevada’s Case Management/Electronic Case Filing

 6   System.

 7            I certify under penalty of perjury that the foregoing is true and correct and that this

 8   Certificate of Service was executed by me on the 9th day of July, 2020 at Las Vegas, Nevada.

 9
                                                     /s/ Dana K. Taylor_________________________
10                                                   Dana K. Taylor, Paralegal
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         -4-
     292453
